Pottle, J.
There being evidence that the grade of the street adjacent to • the plaintiff’s property had been changed without her consent, and that in consequence thereof the market value of her property had depreciated to the extent of from four hundred to five hundred dollars, a verdict in her favor for seventy-five dollars was not unsupported. Pause v. Atlanta, 98 Ga. 92 (26 S. E. 489, 58 Am. St. R. 290). Taken as a whole, the charge of the trial judge sufficiently restricted the jury to a finding of damages resulting from diminution in market value. It sufficiently instructed the jury in reference to the measure of damages, in the absence of a request for more specific instructions. Considered in the light of the context and of the entire charge, the court did not, by the use of the following language, express the opinion that the plaintiff was entitled to recover: “You look to all the evidence, see what the proof is upon all these questions, and see what the damage was, what she would be entitled to.” Judgment affirmed.